Order entered May 13, 2014




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-14-00513-CV

                         IN RE OMP DEVELOPMENT, LLC, Relator

                  Original Proceeding from the 191st Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-13-01265

                                          ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.     We DENY relator’s motion to stay as moot. We ORDER that relator bear the

costs of this original proceeding.


                                                    /s/   JIM MOSELEY
                                                          JUSTICE